Matter of Purcell-Regis (2016 NY Slip Op 05923)





Matter of Purcell-Regis


2016 NY Slip Op 05923


Decided on August 31, 2016


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 31, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
JEFFREY A. COHEN, JJ.


2014-08919

[*1]In the Matter of Debra Ann Purcell-Regis, a suspended attorney. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Debra Ann Purcell-Regis, respondent. (Attorney Registration No. 2700151)

MOTION by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4), upon her conviction of a felony. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 20, 1995.

Diana Maxfield Kearse, Brooklyn, NY (Sharon Gursen Ades of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
By decision and order on motion of this Court dated February 4, 2015, the respondent was immediately suspended from the practice of law, pursuant to 22 NYCRR 691.4(l)(1)(i), for her failure to cooperate with an investigation of the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts with regard to two complaints of professional misconduct; the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against her based on a verified petition dated September 29, 2014; the respondent was directed to answer the verified petition within 20 days after service upon her of the Court's decision and order on motion; and the issues raised were referred to the Honorable Harry E. Seidell, as Special Referee, to hear and report.
The respondent was personally served with a copy of the Court's February 4, 2015, decision and order on motion on April 29, 2015. To date, the respondent has not served an answer to the petition.
On February 16, 2016, the respondent pleaded guilty before the Honorable Dorothy Chin Brandt, in Supreme Court, Queens County, to one count of grand larceny in the second degree, in violation of Penal Law § 155.40(1), a class C felony. On May 10, 2016, she was sentenced to a term of imprisonment of 90 days, and directed to pay a surcharge of $300, a DNA fee of $50, and a crime victims' assistance fee of $25. At her plea allocution, the respondent admitted that, as charged, on or about between August 4, 2008, and July 23, 2013, she stole property having an aggregate amount in excess of $50,000 from the estate of Joseph Filiano.
The respondent was personally served with a copy of the instant motion on April 26, 2016. To date, the respondent has neither served a response nor requested additional time in which to do so.
By virtue of her felony conviction, the respondent was automatically disbarred and [*2]ceased to be an attorney pursuant to Judiciary Law § 90(4)(a).
Accordingly, the Grievance Committee's motion to strike the respondent's name from the roll of attorneys, pursuant to Judiciary Law § 90(4)(b), is granted, to reflect the respondent's automatic disbarment on February 16, 2016.
ENG, P.J., MASTRO, RIVERA, DILLON and COHEN, JJ., concur.
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Debra Ann Purcell-Regis, is disbarred, effective February 16, 2016, and her name is now stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Debra Ann Purcell-Regis, shall continue to comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, the respondent, Debra Ann Purcell-Regis, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Debra Ann Purcell-Regis, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10(f); and it is further,
ORDERED that the disciplinary proceeding previously authorized by the decision and order on motion of this Court dated February 4, 2015, is discontinued.
ENTER:
Aprilanne Agostino
Clerk of the Court